EXHIBIT CONFIDENTIAL TREATMENT REQUESTED.CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ATHEROGENICS, INC., a Georgia corporation (“AGIX”) and ISP PHARMA SYSTEMS LLC, a Delaware limited liability company (“ISP”) Manufacturing and Supply Agreement Dated as of April 1, 2008 MANUFACTURING AND SUPPLY AGREEMENT This Manufacturing And Supply Agreement is made and entered into as of this 1st day of April 2008 (the “Effective Date”) by and between ISP Pharma Systems LLC, a Delaware limited liability company, having its principal office at 9176 Red Branch Road, Suite R, Columbia, Maryland 21045 (“ISP”) and AtheroGenics, Inc., a Georgia corporation, having an address at 8995 Westside Parkway, Alpharetta, Georgia 30004 (“AGIX”). Whereas, ISP is in the business of manufacturing active pharmaceutical ingredients and pharmaceutical products; Whereas, AGIX wishes ISP to manufacture for AGIX the active pharmaceutical ingredient (“API” as defined below) and the spray dried dispersion of said API (the “Product”) for AGIX, and ISP is willing to supply AGIX such API and Product. Now, Therefore, in consideration of the mutual covenants contained herein, ISP and AGIX hereby agree as follows: 1.Definitions. As used in this Agreement, the following terms have the meanings set forth below. A.“AGI-1067” is chemically defined as [XXXXXXXX];(1) includingits pharmacologically acceptable salts, solvates, hydrates, hemihydrates, polymorphs, metabolites, free base forms, pro-drugs, esters, tautomers and if applicable, any isomers, stereoisomers, racemates, enantiomers and all optically active forms thereof. B.“AGIX Forecast” has the meaning set forth in Article 3.A.(i) hereof. C.“AGIX Indemnitee” has the meaning set forth in Article 10.B(i) hereof. D.“AGIX Process” means the manufacturing process that was provided to ISP by AGIX for use in Manufacturing API on November 9, 2007 and the manufacturing process currently being used by ISP for use in Manufacturing Product, as the same may be amended, supplemented or otherwise modified as agreed upon by the parties, in writing, from time to time. E.“AGIX Requirements” means one hundred percent (100%) of the quantity of Product needed by AGIX and AGIX’s affiliates, agents and/or licensees world wide, subject to the terms of Articles 7.B.(iii)(b) and 11.B.(i) hereof. F.“Agreement” shall mean this Manufacturing and Supply Agreement, including any and all exhibits attached hereto, as the same may be validly amended from time to time by the parties. (1)[XXXXXXXX] indicates that certain confidential information contained in this document has been omitted pursuant to a request for confidential treatment and filed separately with the Securities and Exchange Commission. 1 G.“API” means the active pharmaceutical ingredient AGI-1067 (and/or its chemical and/or functional equivalent), as more specifically described on Exhibit A hereto. H.“Calendar Quarter(ly)” means each three (3) month period beginning on January 1, April 1, July 1 or October 1 during the term of this Agreement. I.“Commercialization Work” has the meaning set forth in Article 2.A. hereof. J.“Confidential Information” has the meaning set forth in Article 9.A. hereof. K.“Confidentiality Agreement” means the Mutual Confidentiality Agreement between AGIX and ISP Management Company, Inc., an affiliate of ISP, dated July 23, 2007. L.“Contract Year” means each twelve (12) month period beginning on January 1 and ending on December 31 during the term of this Agreement; provided that the first Contract Year shall begin on the Effective Date and shall end on December 31, M.“Current Good Manufacturing Practices” or “cGMP(s)” means all laws and regulations relating to the Manufacture of API and Product, including, but not limited to, the current Good Manufacturing Practices specified in the United States Code of Federal Regulations and any other applicable laws, guidelines and/or regulations. N.“Effective
